      Case 8:20-cv-00799-KK Document 17 Filed 08/06/20 Page 1 of 2 Page ID #:41


 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
 4
     Chief, Civil Division                                   JS-6
     CEDINA M. KIM
 5   Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
     PAUL SACHELARI, CSBN 230082
 7   Special Assistant United States Attorney
 8         Social Security Administration
           160 Spear St., Suite 800
 9         San Francisco, CA 94105
10         Telephone: (415) 977-8933
           Facsimile: (415) 744-0134
11
           Email: Paul.Sachelari@ssa.gov
12   Attorneys for Defendant
13
                           UNITED STATES DISTRICT COURT
14
                          CENTRAL DISTRICT OF CALIFORNIA
15                              SOUTHERN DIVISION
16
17                                              ) No. 8:20-cv-00799- KK
     ELIZABETH MARY FERGUSON,
18                                              )
                                                ) [PROPOSED]
19                                              )
           Plaintiff,                           ) JUDGMENT OF REMAND
20                                              )
                  v.                            )
21                                              )
     ANDREW SAUL,                               )
22                                              )
     Commissioner of Social Security,           )
23                                              )
           Defendant.                           )
24                                              )

25         The Court having approved the parties’ Stipulation to Voluntary Remand
26   Pursuant to Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation
27   of Remand”) lodged concurrent with the lodging of the within Judgment of Remand.
28
      Case 8:20-cv-00799-KK Document 17 Filed 08/06/20 Page 2 of 2 Page ID #:42


 1         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
 2   captioned action is remanded to the Commissioner of Social Security for further
 3   proceedings consistent with the Stipulation of Remand.
 4
     DATED: August 6, 2020
 5
                                          HONORABLE KENLY KIYA KATO
 6                                        UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
